Citation Nr: 1503387	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.  

3.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a cervical spine disability.  

4.  Entitlement to service connection for a left hip disability, to include as secondary to a cervical spine disability.  

5.  Entitlement to service connection for headaches, to include migraines, to include as secondary to a cervical spine disability and to include as secondary to service-connected irregular constriction of the visual field and service-connected retinal nerve fiber layer damage with catarrhal conjunctivitis.  



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder. 

During the August 2014 hearing, the Veteran and his attorney clarified that he was seeking direct and secondary service connection for all issues, except for service connection for a cervical spine disability.  The issues have been characterized as shown on the title page.

In August 2014, the Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing before the undersigned VLJ, the Veteran testified that he received disability benefits from the Social Security Administration (SSA).  He reported that he received the disability benefits for all of the disabilities at issue before the Board.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ should attempt to obtain records from SSA.

In addition, as the case is being remanded for SSA records, the Board finds that addendum medical opinions must be obtained.  First, the Veteran was provided a VA examination in February 2012.  While the VA examiner provided positive nexus opinions relating the etiologies of the Veteran's cervical spine disability, left shoulder disability, and migraine disability to active service, there was no review of the claims folder.  Thereafter, addendum opinions were obtained in April 2012 and September 2012.  The April 2012 VA examiner provided negative nexus opinions and related the Veteran's disabilities to a post-service injury.  There is no medical evidence, aside from the Veteran's own reports, regarding the circumstances of a post-service injury.  The September 2012 VA examiner also provided negative nexus opinions.  The September 2012 VA examiner noted the Veteran's report of a spine fracture in 1996 and that the Veteran's cervical spine disability was "more likely as not" related to an intervening injury.  Again, there is no medical evidence concerning the circumstances of a post-service injury.  With respect to migraines, the examiner provided a negative nexus opinion as to direct service connection.  Yet, the examiner stated that the migraine headaches "may be" aggravated beyond normal progression by pain from C5-6 degenerative disc disease.  This is insufficient to warrant a grant of service connection at this time; however, the Board finds that clarification is required.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Concerning the left shoulder disability and left hip disability, the examiner provided negative nexus opinions, but did not discuss the Veteran's reports of chronic pain since service.  In light of the Board's remand for additional development, the Board finds that addendum opinions would be helpful in adjudicating the issues on appeal.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Finally, the Veteran indicated that he was placed on limited duty due to his in-service injury.  The Board finds that his service personnel records may be relevant to the issues on appeal and should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records and associate the records with the claims folder.  

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran notified accordingly.

3.  Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant private treatment, to include Worker's Compensation records.  If records are identified, the AOJ must make two requests for the records or make a finding that the records do not exist or a second request would be futile.  Notify the Veteran accordingly of any negative response.  

4.  Request that a suitably qualified VA examiner provide an addendum opinion.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:  

a.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any cervical spine disability was caused by active service or otherwise related to active service.  

b.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any left shoulder disability was caused by active service or otherwise related to active service.  

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any left shoulder disability was caused or aggravated by the cervical spine disability.

c.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any thoracolumbar spine disability was caused by active service or otherwise related to active service.  

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any thoracolumbar spine disability was caused or aggravated by the cervical spine disability.

d.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any left hip disability was caused by active service or otherwise related to active service.  

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any left hip disability was caused or aggravated by the cervical spine disability.

e.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any migraines/headaches was caused by active service or otherwise related to active service.  

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any migraines/headaches was caused or aggravated by the cervical spine disability.

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any migraines/headaches was caused or aggravated by the service-connected irregular constriction of the visual field.

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any migraines/headaches was caused or aggravated by the 
service-connected retinal nerve fiber layer damage with catarrhal conjunctivitis.  

The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should comment on the conflicting medical evidence of record, including letters relating the Veteran's current disabilities to his in-service injury.  Please consider the Veteran's reports of chronic pain, the notation of a headache during active service (before his documented injury of a wrench dropped on his head), and the Veteran's previous reports of a post-service injury to the cervical spine.  

A rationale must be provided for any opinion expressed.

5.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




